1NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                           Plaintiff,                                ORDER

             - against -                                       19 Civ. 8621 (PGG)

TOM SIMEO,

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for April 2, 2020 is adjourned to June 4, 2020 at 10:30

a.m. The parties are directed to file a joint status letter with the Court by May 28s, 2020.

Dated: New York, New York
       March 19, 2020
